      Case 7:17-cv-07962-PMH-AEK Document 25 Filed 09/21/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TIFFANY C. HULING,
                                                             ORDER ADOPTING REPORT
                          Plaintiff,                         AND RECOMMENDATION
                    -against-
                                                             17-CV-07962 (PMH) (AEK)
COMMISSIONER OF SOCIAL SECURITY,
                          Defendant.


PHILIP M. HALPERN, United States District Judge:

       Tiffany C. Huling (“Plaintiff”) initiated this action seeking review of a final administrative

decision rendered by the Commissioner of Social Security (“Commissioner”) denying her

application for benefits under Title II of the Social Security Act on October 16, 2017. (Doc. 2). On

November 9, 2017, Judge Román, before whom this matter proceeded before being transferred to

this Court on April 13, 2020, referred this matter to Magistrate Judge Smith (Doc. 5), and on

October 15, 2020, the matter was reassigned to Magistrate Judge Krause.

       On April 16, 2018, the Commissioner filed a motion for judgment on the pleadings (Doc.

12; see also Doc. 13). Plaintiff’s time to oppose the Commissioner’s motion was twice extended

sua sponte (Docs. 14, 16); Plaintiff has not filed any opposition to date. On May 10, 2021, Judge

Krause issued an Order in light of the Carr decision (141 S. Ct. 1352 (2021)), directing the parties

to meet and confer regarding whether this case should be remanded to the Commissioner for a new

hearing before a constitutionally appointed ALJ different from the ALJ who previously heard and

adjudicated Plaintiff’s claim for benefits. (Doc. 18). On August 20, 2021, Plaintiff’s mother,

Bertha Bell, filed a letter explaining that Plaintiff had been hospitalized and asked the Court, on

Plaintiff’s behalf, to remand the case to the Commissioner. (Doc. 22). On August 23, 2021, the

Commissioner filed a letter advising that it had no objection to remand. (Doc. 23).
      Case 7:17-cv-07962-PMH-AEK Document 25 Filed 09/21/21 Page 2 of 3




       Magistrate Judge Krause, in a Report and Recommendation (“R&R”) dated September 1,

2021, recommended that this Court terminate as moot the Commissioner’s motion for judgment

on the pleadings (Doc. 12); remand this case to the Commissioner for further proceedings before

a properly appointed ALJ; and that upon remand, this case be assigned to a different ALJ than the

one who conducted the original hearing and issue the original agency decision. Judge Krause

further recommended that the Clerk of the Court be instructed to enter judgment in Plaintiff’s

favor, directing remand. (Doc. 24 at 6-7). Neither party has filed any objections to the R&R.

       In reviewing a magistrate judge’s report and recommendation, the Court “may accept,

reject, or modify, in whole or in part, the findings or recommendations made by the magistrate

judge.” 28 U.S.C. § 636(b)(1). Parties may object to a report and recommendation “[w]ithin

fourteen days after being served with a copy . . . .” Id. Where, as here, “no objections to a report

and recommendation are made, the Court may adopt the report if there is no clear error on the face

of the record.” Roundtree v. Comm’r of Soc. Sec., No. 19-CV-7347, 2021 WL 431452, at *1

(S.D.N.Y. Feb. 8, 2021) (quoting Rivera v. Comm’r of Soc. Sec., 728 F. Supp. 2d 297, 303

(S.D.N.Y. 2010)).

       Upon a careful and complete review of the R&R, the Court finds no clear error in

Magistrate Judge Krause’s thorough and well-reasoned analysis and adopts the R&R in its entirety

for the reasons set forth therein. Consequently, the Commissioner’s motion for judgment on the

pleadings is terminated as moot (Doc. 12); this matter is REMANDED to the Commissioner for

further proceedings before a properly appointed ALJ; and that upon remand, this case be assigned

to a different ALJ than the one who conducted the original hearing and issue the original agency

decision.




                                                 2
      Case 7:17-cv-07962-PMH-AEK Document 25 Filed 09/21/21 Page 3 of 3




         The Clerk of the Court is respectfully directed to terminate the motion at Doc. 12, and to

enter judgment in Plaintiff’s favor, directing remand.



                                                  SO ORDERED:

Dated:     White Plains, New York
           September 21, 2021

                                                 PHILIP M. HALPERN
                                                 United States District Judge




                                                 3
